
	
		II
		112th CONGRESS
		1st Session
		S. 1750
		IN THE SENATE OF THE UNITED STATES
		
			October 20, 2011
			Mr. Franken (for
			 himself, Mr. Casey, and
			 Mr. Whitehouse) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Older Americans Act of 1965 to establish a
		  Home Care Consumer Bill of Rights, to establish State Home Care Ombudsman
		  Programs, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Home Care Consumer Bill of Rights
			 Act.
		IHome
			 care bill of rights
			101.Administration
			 on agingSection 201(e)(2) of
			 the Older Americans Act of 1965 (42 U.S.C. 3011(e)(2)) is amended—
				(1)in subparagraph (A), by striking
			 and at the end;
				(2)in subparagraph
			 (B), by striking the period and inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(C)to establish best practices for
				State-based enforcement of a Home Care Consumer Bill of Rights through a Plan
				for Enforcement, as such Bill and Plan are outlined in section 705, not later
				than 6 months after the date of enactment of the Home Care Consumer Bill of
				Rights Act, and to make those best practices available to States, and to the
				public through the National Center on Elder Abuse;
						(D)to assist States with the development
				of Home Care Consumer Bills of Rights and Plans for Enforcement, to support the
				shift from institutional care to home and community-based long-term services
				and supports and ensure that home care consumers, as defined in section 736,
				have basic protections as outlined in subsections (b) and (c) of section
				705;
						(E)to develop a process for review and
				approval of States’ Home Care Consumer Bills of Rights and Plans for
				Enforcement, not later than 6 months after the date of enactment of the Home
				Care Consumer Bill of Rights Act; and
						(F)to review and approve States’ Home
				Care Consumer Bills of Rights and Plans for Enforcement through that
				process.
						.
				102.Additional
			 State plan requirements
				(a)In
			 generalSection 705 of the
			 Older Americans Act of 1965 (42 U.S.C. 3058d) is amended—
					(1)in subsection
			 (a)—
						(A)in paragraph (6),
			 by striking and at the end;
						(B)in paragraph (7),
			 by striking the period and inserting ; and; and
						(C)by adding at the
			 end the following:
							
								(8)subject to
				section 102(b) of the Home Care Consumer Bill
				of Rights Act, an assurance—
									(A)that the State
				has a Home Care Consumer Bill of Rights and a Plan for Enforcement of such a
				Bill, developed in accordance with the procedures described under paragraph (2)
				and as approved by the Assistant Secretary, and include a copy of the Bill and
				Plan; or
									(B)at the discretion
				of the Assistant Secretary, in the event the State does not have an approved
				Home Care Consumer Bill of Rights and Plan for Enforcement, that the State has
				an alternative such as a proposal for developing and submitting for approval a
				Home Care Consumer Bill of Rights and Plan for
				Enforcement.
									;
						(2)by redesignating
			 subsection (b) as subsection (d);
					(3)by inserting
			 after subsection (a) the following:
						
							(b)Home Care
				Consumer Bill of RightsThe Home Care Consumer Bill of Rights
				referred to in subsection (a)(8) shall, at a minimum—
								(1)address a home
				care consumer’s right to basic safety by—
									(A)affirming that
				home care consumers are protected from physical, sexual, mental, and verbal
				abuse, neglect, and exploitation, including financial exploitation;
									(B)affirming that
				home care consumers are served by providers who are properly trained and are
				providing home care services within their scope of practice and the scope of
				their certification or licensure (if such a certification or licensure is
				required by the applicable State);
									(C)affirming that
				such providers maintain the confidentiality of all personal, financial, and
				medical information of home care consumers; and
									(D)affirming that
				providers respect the personal property of home care consumers, and in the
				event of consumer reports of theft or loss, investigate and report back to the
				consumer the results of the investigation;
									(2)address a home
				care consumer’s right to access information by—
									(A)affirming that
				home care consumers are informed of their rights under this subsection and
				subsection (c) within 2 weeks after the start of home care services, and about
				the entities the consumers may contact if their rights are violated, including
				the name and contact information for State and local agencies responsible for
				enforcing the Home Care Consumer Bill of Rights;
									(B)affirming that
				home care consumers—
										(i)are informed of
				the cost of home care services prior to receiving those services, whether the
				cost of those services are covered under health insurance, long-term care
				insurance, or other private and public programs, and any charges the consumer
				will be expected to pay; and
										(ii)are given
				advance notice of any changes to those costs or services; and
										(C)affirming that
				home care consumers have access to information about the availability of the
				home care services provided in the community involved and have the ability to
				choose among home care services and providers of home care services available
				in the community;
									(3)address a home
				care consumer’s right to choice, participation, and self-determination
				by—
									(A)affirming that
				home care consumers can participate in the planning of their home care
				services, including making choices about aspects of their care and services
				that are important to them, choosing providers and schedules to the extent
				practicable, receiving reasonable accommodation of their needs and preferences,
				and involving anyone they chose to participate with them in that
				planning;
									(B)affirming that
				home care consumers are provided with sufficient information to make informed
				decisions, are fully informed in advance about any proposed changes in care and
				services, and are involved in the decisionmaking process regarding those
				changes; and
									(C)affirming that
				home care consumers can refuse services and receive an explanation of the
				consequences of doing so;
									(4)address a home
				care consumer’s right to receive care and services provided in a way that
				promotes each consumer’s dignity and individuality;
								(5)address a home
				care consumer’s right to redress grievances by—
									(A)affirming that
				home care consumers are able to voice grievances about the quality of their
				home care services, the number of hours of service, and violations of their
				rights, receive prompt responses to those concerns, and are informed about the
				entities the consumers may contact to state those grievances in order to have
				the grievances addressed in an appropriate and timely manner, and without
				retaliation; and
									(B)affirming that
				home care consumers are able to assert their rights under this subsection and
				subsection (c) without retaliation;
									(6)address the role
				and responsibilities that fiduciaries may have in securing the rights of home
				care consumers affirmed under the Home Care Consumer Bill of Rights; and
								(7)meet any other
				guidelines determined to be appropriate by the Assistant Secretary.
								(c)Plan for enforcementIn developing the Plan for Enforcement
				referred to in subsection (a)(8), the State shall take into account the best
				practices established under section 201(e)(2)(C). The Plan shall include a
				description of how State entities with a role in protecting older individuals,
				such as home care services licensing agencies, adult protective services
				agencies, the Office of the State Long-Term Care Ombudsman (if the office has
				jurisdiction over home and community-based long-term care), local law
				enforcement agencies, and other entities determined to be appropriate by the
				Assistant Secretary, will coordinate activities to enforce the Home Care
				Consumer Bill of Rights.
							;
				and
					(4)by adding at the
			 end the following:
						
							(e)DefinitionIn
				this section, the term home care consumer and home care
				services have the meanings given the terms in section
				736.
							.
					(b)Application of
			 requirement To submit State home care consumer bill of rights and plan for
			 enforcement
					(1)In
			 generalThe requirement for a State to provide an assurance, and
			 either a Home Care Consumer Bill of Rights and a Plan for Enforcement of such
			 Bill or an alternative, under paragraph (8) of section 705(a) of the Older
			 Americans Act of 1965 (as added by subsection (a)) shall apply to States
			 beginning on the date (referred to in this subsection as the application
			 date) that is 1 year after the date of the establishment of best
			 practices under section 201(e)(2)(C) of such Act (as added by section
			 101).
					(2)First
			 submission after application dateA State shall comply with
			 paragraph (8) of section 705(a) of the Older Americans Act of 1965 (as added by
			 subsection (a)) in whichever of the following 2 submissions occurs first with
			 respect to such State after the application date described under paragraph
			 (1):
						(A)The submission of
			 a new State plan under section 307 of the Older Americans Act of 1965 (42
			 U.S.C. 3027).
						(B)The submission of
			 an annual revision to a State plan submitted under such section 307.
						(3)Ongoing
			 submissionsAfter complying with paragraph (8) of section 705(a)
			 of the Older Americans Act of 1965 (as added by subsection (a)) in a submission
			 in accordance with paragraph (2) of this subsection, a State shall comply with
			 such paragraph (8) in each new State plan submitted under section 307 of the
			 Older Americans Act of 1965 (42 U.S.C. 3027).
					103.Prevention of
			 elder abuse, neglect, and exploitationSection 721(b) of the Older Americans Act of
			 1965 (42 U.S.C. 3058i(b)) is amended—
				(1)in paragraph (11), by striking
			 and at the end;
				(2)in paragraph
			 (12), by striking the period and inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(13)developing a
				State Home Care Consumer Bill of Rights and Plan for Enforcement (as described
				in section 705) to protect home care consumers (as defined in section 736) from
				abuse, neglect, and
				exploitation.
						.
				104.National adult
			 protective services resource centerSection 201 of the Older Americans Act of
			 1965 (42 U.S.C. 3011) is amended by adding at the end the following:
				
					(g)(1)The Assistant Secretary shall, by grant or
				contract with a national nonprofit entity, establish a National Adult
				Protective Services Resource Center (referred to in this subsection as the
				Center). The purposes of the Center are to improve the capacity of
				State and local adult protective services programs to respond effectively to
				abuse, neglect, and exploitation of vulnerable adults, including home care
				consumers and residents of long-term care facilities, and to coordinate with
				the Home Care Ombudsman Program and Long-Term Care Ombudsman Program to protect
				home care consumers and residents most effectively.
						(2)The nonprofit entity awarded a grant or
				contract under this subsection shall have expertise in, and representation by,
				State and local adult protective services programs.
						(3)The Center shall—
							(A)collect and disseminate information
				regarding, and increase public awareness of, the role of adult protective
				services programs in investigating the abuse, neglect (including self-neglect),
				and exploitation of vulnerable adults, including home care consumers and
				residents of long-term care facilities, and in intervening to protect the
				consumers and residents from abuse;
							(B)develop, distribute, and provide
				training and technical assistance for adult protective services program
				investigators and supervisors investigating the abuse, neglect (including
				self-neglect), and exploitation of vulnerable adults, including home care
				consumers and residents of long-term care facilities, and intervening to
				protect the consumers and residents from further abuse;
							(C)develop, distribute, and provide
				training to home care and long-term care professionals and others on
				recognizing, reporting (including regarding mandatory reporting requirements),
				and responding to the abuse, neglect (including self-neglect), and financial
				exploitation of vulnerable adults, including home care consumers and residents
				of long-term care facilities;
							(D)compile and disseminate reports on
				research and best practices for adult protective services programs and other
				programs on effective responses to the abuse, neglect (including self-neglect),
				and exploitation of vulnerable adults, including home care consumers and
				residents of long-term care facilities;
							(E)work with the National Ombudsman
				Resource Center and State and local home care ombudsman programs and long-term
				care ombudsman programs to develop and disseminate training, practice
				standards, and policies regarding—
								(i)the roles and responsibilities of
				adult protective services and ombudsman programs;
								(ii)confidentiality and abuse
				reporting issues and protocols; and
								(iii)effective ways to maximize the
				resources of adult protective services programs for the benefit of home care
				consumers and residents of long-term care facilities; and
								(F)establish a data system to collect
				information on the abuse, neglect (including self-neglect), and exploitation of
				home care consumers and residents of long-term care facilities and to measure
				the effectiveness of the activities carried out by the Center.
							(4)In this subsection, the terms
				home care consumer and home care ombudsman program
				have the meanings given the terms in section
				736.
						.
			IIState home care
			 ombudsman programs
			201.ProgramSection 701 of the Older Americans Act of
			 1965 (42 U.S.C. 3058) is amended by inserting and grants after
			 allotments.
			202.Authorization
			 of appropriationsChapter 1 of
			 subtitle A of title VII of the Older Americans Act of 1965 is amended by
			 inserting after section 702 (42 U.S.C. 3058a) the following:
				
					702A.Authorization
				of appropriations for State home care ombudsman programThere are authorized to be appropriated to
				carry out chapter 5 such sums as may be necessary for fiscal year 2012 and each
				subsequent fiscal
				year.
					.
			203.GrantsSection 703 of the Older Americans Act of
			 1965 (42 U.S.C. 3058b) is amended by adding at the end the following:
				
					(d)Grants for
				State home care ombudsman programs
						(1)In
				generalThe Assistant Secretary shall use funds made available
				under section 702A to award grants, on a competitive basis, to States for State
				Home Care Ombudsman Programs.
						(2)ConsiderationsIn
				selecting States to receive the grants, the Assistant Secretary shall
				consider—
							(A)a State’s current
				financial support (as of the date of consideration) for home care ombudsman
				services;
							(B)a State’s
				commitment to preventing conflict of interest between providers of home care
				services and providers of home care ombudsman services; and
							(C)other criteria
				determined by the Assistant Secretary.
							(3)PrioritiesIn
				selecting States to receive the grants, the Assistant Secretary may give first
				priority to States that are providing home care ombudsman services to home care
				consumers on the date of enactment of section 737, and seek to enhance the home
				care ombudsman programs through which the States provide the
				services.
						.
			204.Eligibility
				(a)OrganizationSection
			 704 of the Older Americans Act of 1965 (42 U.S.C. 3058c) is amended, in the
			 matter preceding paragraph (1), by inserting or grants after
			 allotments.
				(b)Additional
			 requirementsSection 705(a) of the Older Americans Act of 1965
			 (42 U.S.C. 3058d(a)) is amended—
					(1)in the matter
			 preceding paragraph (1), by inserting or grant after
			 allotment; and
					(2)in paragraph (4),
			 by striking enactment of this subtitle and inserting
			 enactment of the chapter.
					205.State Home
			 Care Ombudsman ProgramsSubtitle A of title VII of the Older
			 Americans Act of 1965 (42 U.S.C. 3058 et seq.) is amended by adding at the end
			 the following:
				
					5State Home Care
				Ombudsman Programs
						736.DefinitionsIn this chapter:
							(1)Home care
				consumerThe term home care consumer means a person
				who receives services in the person’s home or community to promote independence
				and reduce the necessity for residence in a long-term care facility, which may
				include—
								(A)home care
				services provided through this Act, the Medicare program under title XVIII of
				the Social Security Act (42 U.S.C. 1395 et seq.), the Medicaid program under
				title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), or another
				public or private funding source; or
								(B)home care
				services determined to be appropriate by a State operating a State Home Care
				Ombudsman Program.
								(2)Home care
				ombudsman programThe term home care ombudsman
				program means a State Home Care Ombudsman Program described in section
				737(a)(1).
							(3)Home care
				ombudsman representativeThe term home care ombudsman
				representative includes an employee or volunteer who represents an
				entity designated under section 737(a)(5)(A) and who is individually designated
				by the Ombudsman.
							(4)Home care
				servicesThe term home care services means home and
				community-based services to promote independence and reduce the necessity for
				residence in a long-term care facility, including personal care services
				designed to assist an individual in the activities of daily living such as
				bathing, exercising, personal grooming, and getting in and out of bed.
							(5)Local home care
				Ombudsman entityThe term local home care Ombudsman
				entity means an entity designated under section 737(a)(5)(A) to carry
				out the duties described in section 737(a)(5)(B) with respect to a planning and
				service area or other substate area.
							(6)Office;
				OmbudsmanThe terms Office and
				Ombudsman, used without further modification, have the meanings
				given the terms in section 711.
							737.Program
							(a)Establishment
								(1)In
				generalIn order to be eligible to receive a grant under section
				703(d) from funds appropriated under section 702A and made available to carry
				out this chapter, a State agency shall, in accordance with this section, agree
				to carry out a State Home Care Ombudsman Program within the Office of the State
				Long-Term Care Ombudsman.
								(2)Home care
				ombudsman programThe home care ombudsman program shall be
				carried out by the Ombudsman.
								(3)FunctionsIn
				carrying out the home care ombudsman program, the Ombudsman, personally or
				through representatives of the home care ombudsman program—
									(A)shall identify,
				investigate, and resolve complaints that—
										(i)are made by, or
				on behalf of, home care consumers;
										(ii)relate to
				action, inaction, or decisions, that may adversely affect the health, safety,
				welfare, or rights of home care consumers (including the welfare and rights of
				home care consumers with respect to the appointment and activities of guardians
				and representative payees), of—
											(I)entities
				responsible for determining eligibility for home care services, such as State
				and local governments; and
											(II)entities
				responsible for determining availability of home care services, such as managed
				care organizations; or
											(iii)relate to
				action, inaction, or decisions, regarding informing home care consumers about
				their eligibility for, or the availability of, home care services, of—
											(I)providers, or
				representatives of providers, of home care services;
											(II)public
				agencies;
											(III)health and
				social service agencies; and
											(IV)entities
				providing consumer-directed services under a consumer-directed program;
											(B)shall provide
				services to protect the health, safety, welfare, and rights of home care
				consumers;
									(C)shall inform home
				care consumers about means of obtaining services provided by providers or
				agencies described in subparagraph (A)(ii) or services described in
				subparagraph (B);
									(D)shall, in
				conjunction with other entities, such as area agencies on aging, conduct public
				education about the home care ombudsman program and its services, including the
				rights of home care workers to report concerns to the ombudsman in order to
				protect the health, safety, welfare, and rights of home care consumers;
									(E)shall ensure that
				home care consumers and complainants receive timely responses from
				representatives of the home care ombudsman program to complaints;
									(F)shall represent
				the interests of home care consumers before governmental agencies and seek
				administrative, legal, and other remedies to protect the health, safety,
				welfare, and rights of the home care consumers, including issues related to the
				sufficiency of the home care workforce and its availability to meet the needs
				of home care consumers;
									(G)shall provide
				administrative and technical assistance to entities designated under paragraph
				(5) to assist the entities in participating in the home care ombudsman
				program;
									(H)shall provide for
				training representatives of the home care ombudsman program;
									(I)shall—
										(i)promote the
				development of citizen organizations, to participate in the home care ombudsman
				program;
										(ii)analyze, comment
				on, and monitor the development and implementation of Federal, State, and local
				laws, regulations, and other governmental policies and actions, that pertain to
				the health, safety, welfare, and rights of home care consumers, with respect to
				the adequacy of home care services in the State, including issues related to
				the sufficiency of the home care workforce and its availability to meet the
				needs of home care consumers;
										(iii)recommend any
				changes in such laws, regulations, policies, and actions as the Ombudsman
				determines to be appropriate; and
										(iv)facilitate
				public comment on the laws, regulations, policies, and actions; and
										(J)shall carry out
				other activities as the Assistant Secretary determines to be
				appropriate.
									(4)Contracts and
				arrangements
									(A)In
				general
										(i)Agencies and
				organizationsExcept as provided in subparagraph (B), the State
				agency shall carry out the home care ombudsman program, directly, or by
				contract or other arrangement with any public agency or nonprofit private
				organization.
										(ii)Area agencies
				on agingThe State agency shall determine whether to enter into
				contracts or arrangements with area agencies on aging to carry out the home
				care ombudsman program, based on the structure of the State's existing (as of
				the date of the determination) long-term care ombudsman program and the
				potential for conflicts of interest in the home and community-based services
				system in the State. A State agency may carry out a home care ombudsman program
				through area agencies on aging in the State, if the area agencies on
				aging—
											(I)have existing (as
				of the date of the determination) consumer protection systems in place to
				prevent such conflicts of interest; or
											(II)establish
				adequate procedures to prevent conflicts of interest under the program.
											(B)Licensing and
				certification organizations; associationsThe State agency may
				not enter into the contract or other arrangement described in subparagraph (A)
				with—
										(i)an agency or
				organization that is responsible for licensing or certifying home care services
				in the State; or
										(ii)an association
				(or an affiliate of such an association) of providers of home care
				services.
										(5)Designation of
				local home care ombudsman entities and home care ombudsman
				representatives
									(A)DesignationIn
				carrying out the duties of the Office, the Ombudsman may designate an entity as
				a local home care Ombudsman entity (and, in doing so, the Ombudsman shall, if a
				local Ombudsman entity has already been designated, designate such local
				Ombudsman entity as the local home care Ombudsman entity), and may designate an
				employee or volunteer to represent the entity.
									(B)DutiesAn
				individual so designated, in accordance with the policies and procedures
				established by the Ombudsman and the State agency—
										(i)shall provide
				services to protect the health, safety, welfare, and rights of home care
				consumers;
										(ii)shall ensure
				that home care consumers in the service area of the entity have timely
				responses to complaints and requests for assistance;
										(iii)shall identify,
				investigate, and resolve complaints made by or on behalf of home care consumers
				that relate to action, inaction, or decisions, that may adversely affect the
				health, safety, welfare, or rights of home care consumers;
										(iv)shall represent
				the interests of home care consumers before government agencies and seek
				administrative, legal, and other remedies to protect the health, safety,
				welfare, and rights of home care consumers;
										(v)shall—
											(I)review, and if
				necessary, comment on any existing and proposed laws, regulations, and other
				government policies and actions, that pertain to the rights and well-being of
				home care consumers; and
											(II)facilitate the
				ability of the public to comment on the laws, regulations, policies, and
				actions; and
											(vi)shall make
				referrals for services to protect and provide for the health, safety,
				educational needs, welfare, and rights of family or household members
				(including children) of home care consumers; and
										(vii)shall carry out
				other activities that the Ombudsman determines to be appropriate.
										(C)Eligibility for
				designationEntities eligible to be designated as local home care
				Ombudsman entities, and individuals eligible to be designated as home care
				ombudsman representatives of such entities, shall—
										(i)have demonstrated
				capability to carry out the duties established in section 712(a)(5)(B);
										(ii)be free of
				conflicts of interest and not stand to gain financially through an action or
				potential action brought on behalf of individuals the Ombudsman serves;
				and
										(iii)meet such
				additional requirements as the Ombudsman may specify.
										(D)Policies and
				procedures
										(i)In
				generalThe State agency shall establish, in accordance with the
				Ombudsman, policies and procedures for monitoring local home care Ombudsman
				entities designated to carry out the duties established in section
				712(a)(5)(B).
										(ii)PoliciesIn
				a case in which the entities are grantees or the home care ombudsman
				representatives are employees, of area agencies on aging, the State agency
				shall develop the policies in consultation with the area agencies on aging. The
				policies shall provide for participation and comment by the agencies and for
				resolution of concerns with respect to case activity.
										(iii)Confidentiality
				and disclosureThe State agency shall develop the policies and
				procedures in accordance with all provisions of this subtitle regarding
				confidentiality and conflict of interest for providers of home care
				services.
										(b)Procedures for
				access
								(1)In
				generalThe State shall ensure that representatives of the home
				care ombudsman program shall have—
									(A)access to home
				care consumers and their homes with permission of the home care consumer
				involved or a legal representative;
									(B)(i)appropriate access to
				review all records of a home care consumer, if—
											(I)the representative of the home care
				ombudsman program has the permission of the home care consumer, or the legal
				representative of the home care consumer; or
											(II)the home care consumer is unable to
				consent to the review and has no legal representative; or
											(ii)such access to the records as is
				necessary to investigate a complaint if—
											(I)a legal guardian of the home care
				consumer refuses to give the permission;
											(II)a representative of the home care
				ombudsman program has reasonable cause to believe that the guardian is not
				acting in the best interests of the home care consumer; and
											(III)the representative obtains the approval
				of the Ombudsman;
											(C)access to the
				administrative records, policies, and documents, to which home care consumers
				have, or the general public has access, of the provider of home care services;
				and
									(D)access to and, on
				request, copies of all licensing and certification records maintained by the
				State with respect to the provider of home care services.
									(2)ProceduresThe
				State agency shall establish procedures to ensure the access described in
				paragraph (1).
								(c)Reporting
				systemThe State agency shall ensure that the reporting system
				established in section 712(c) is equipped to—
								(1)collect and
				analyze data relating to complaints and conditions concerning home care
				services and to home care consumers for the purpose of identifying and
				resolving significant problems, including complaints concerning—
									(A)quality of
				services;
									(B)quantity of
				services;
									(C)availability of
				services; and
									(D)denial,
				reduction, and termination of services; and
									(2)submit the data,
				on a regular basis, to—
									(A)the agency of the
				State responsible for licensing or certifying providers of home care services
				in the State;
									(B)other State and
				Federal entities that the Ombudsman determines to be appropriate;
									(C)the Assistant
				Secretary; and
									(D)the National
				Ombudsman Resource Center established in section 202(a)(18)(A).
									(d)Disclosure
								(1)In
				generalThe State agency shall establish procedures for the
				disclosure by the Ombudsman or local home care Ombudsman entities of files
				maintained by the home care ombudsman program, including records described in
				subsection (b)(1) or (c).
								(2)Identity of
				complainant or home care consumerThe procedures described in
				paragraph (1) shall—
									(A)provide that,
				subject to subparagraph (B), the files and records described in paragraph (1)
				may be disclosed only at the discretion of the Ombudsman (or the person
				designated by the Ombudsman to disclose the files and records); and
									(B)prohibit the
				disclosure of the identity of any complainant or home care consumer with
				respect to whom the Office maintains such files or records unless—
										(i)the complainant
				or home care consumer, or the legal representative of the complainant or home
				care consumer, consents to the disclosure and the consent is given in
				writing;
										(ii)(I)the complainant or home
				care consumer gives consent orally; and
											(II)the consent is documented
				contemporaneously in a writing made by a representative of the home care
				ombudsman program in accordance with such requirements as the State agency
				shall establish; or
											(iii)the disclosure
				is required by court order.
										(e)ConsultationIn
				planning and carrying out the home care ombudsman program, the State agency
				shall consider the views of area agencies on aging, older individuals, and
				providers of home care services and demonstrate how the State agency has taken
				their views into consideration.
							(f)Conflict of
				interestThe State agency shall—
								(1)ensure that no
				individual, or member of the immediate family of an individual, involved in the
				designation of the Ombudsman (whether by appointment or otherwise) or the
				designation of an entity designated under subsection (a)(5), is subject to a
				conflict of interest;
								(2)ensure that no
				officer or employee of the Office, home care ombudsman representative of a
				local home care Ombudsman entity, or member of the immediate family of the
				officer, employee, or home care ombudsman representative, is subject to a
				conflict of interest;
								(3)ensure that the
				Ombudsman—
									(A)does not have a
				direct involvement in the licensing or certification of a provider of home care
				services;
									(B)does not have an
				ownership or investment interest (represented by equity, debt, contract, or
				other financial relationship) in a provider of home care services;
									(C)is not employed
				by, or participating in the management of, a provider of home care services;
				and
									(D)does not receive,
				or have the right to receive, directly or indirectly, remuneration (in cash or
				in-kind) under a compensation arrangement with an owner or operator of a
				provider of home care services; and
									(4)establish, and
				specify in writing, mechanisms to identify and remove conflicts of interest
				referred to in paragraphs (1) and (2), and to identify and eliminate the
				relationships described in subparagraphs (A) through (D) of paragraph (3),
				including such mechanisms as—
									(A)the methods by
				which the State agency will examine individuals, and immediate family members,
				to identify the conflicts; and
									(B)the actions that
				the State agency will require the individuals and such family members to take
				to remove such conflicts.
									(g)Legal
				counselThe State agency shall ensure that—
								(1)(A)adequate legal counsel
				is available, and is able, without conflict of interest, to—
										(i)provide advice and consultation
				needed to protect the health, safety, welfare, and rights of home care
				consumers; and
										(ii)assist the Ombudsman and
				representatives of the home care ombudsman program in the performance of the
				official duties of the Ombudsman and representatives; and
										(B)legal representation is provided to
				any representative of the home care ombudsman program against whom suit or
				other legal action is brought or threatened to be brought in connection with
				the performance of the official duties of the Ombudsman or such a
				representative; and
									(2)the Ombudsman
				pursues administrative, legal, and other appropriate remedies on behalf of home
				care consumers.
								(h)Administration
								(1)RequirementsThe
				State agency shall require the Office to—
									(A)include in its
				annual report required in section 712(h)(1)—
										(i)a
				description of the activities carried out by the Office as they related to the
				home care ombudsman program in the year for which the report is
				prepared;
										(ii)the data and an
				analysis of the data collected under subsection (c);
										(iii)an evaluation
				of the problems experienced by, and the complaints made by or on behalf of,
				home care consumers;
										(iv)recommendations
				for—
											(I)improving quality
				of the care and life of the home care consumers; and
											(II)protecting the
				health, safety, welfare, and rights of the home care consumers;
											(v)(I)an analysis of the
				success of the home care ombudsman program including success in providing
				services to home care consumers in communities with high percentages of racial
				or ethnic minorities; and
											(II)identification of barriers that prevent
				the optimal operation of the home care ombudsman program; and
											(vi)policy,
				regulatory, and legislative recommendations to solve identified problems, to
				resolve the complaints, to improve the quality of care and life of home care
				consumers, to protect the health, safety, welfare, and rights of home care
				consumers, and to remove the barriers;
										(B)not later than 2
				years after the date of the enactment of this chapter, establish procedures for
				the training of the representatives of the home care ombudsman program,
				including unpaid volunteers, based on best practices outlined by the Assistant
				Secretary in the most recent report submitted under subsection (m)(1), in
				consultation with representatives of citizen groups, providers of home care
				services, and the home care ombudsman program, that—
										(i)specify a minimum
				number of hours of initial training;
										(ii)specify the
				content of the training, including training relating to—
											(I)Federal, State,
				and local laws, regulations, and policies, with respect to providers of home
				care services in the State;
											(II)investigative
				techniques; and
											(III)such other
				matters as the State determines to be appropriate; and
											(iii)specify an
				annual number of hours of in-service training for all designated
				representatives;
										(C)prohibit any
				representative of the home care ombudsman program (other than the Ombudsman)
				from carrying out any activity described in subparagraphs (A) through (H) of
				subsection (a)(3) unless the representative—
										(i)has received the
				training required under subparagraph (B); and
										(ii)has been
				approved by the Ombudsman as qualified to carry out the activity on behalf of
				the Office;
										(D)coordinate home
				care ombudsman services with the protection and advocacy systems for
				individuals with developmental disabilities and mental illnesses established
				under—
										(i)subtitle C of the
				Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C.
				15041 et seq.); and
										(ii)the Protection
				and Advocacy for Individuals with Mental Illness Act (42 U.S.C. 10801 et
				seq.);
										(E)coordinate, to
				the greatest extent possible, home care ombudsman services with legal
				assistance provided under section 306(a)(2)(C), through adoption of memoranda
				of understanding and other means;
									(F)coordinate
				services with State and local law enforcement agencies and courts of competent
				jurisdiction; and
									(G)permit any local
				home care Ombudsman entity to carry out the responsibilities described in
				subparagraph (A), (D), or (E).
									(2)AuthoritiesThe
				State agency shall require the Office to—
									(A)analyze, comment
				on, and monitor the development and implementation of Federal, State, and local
				laws, regulations, and other government policies and actions that pertain to
				providers of home care services and those services, and to the health, safety,
				welfare, and rights of home care consumers, in the State, and recommend any
				changes in such laws, regulations, and policies as the Ombudsman determines to
				be appropriate;
									(B)(i)provide such
				information as the Ombudsman determines to be necessary to public and private
				agencies, legislators, and other persons, regarding—
											(I)the problems and concerns of older
				individuals receiving home care services; and
											(II)recommendations related to the problems
				and concerns; and
											(ii)make available to the public, and
				submit to the Assistant Secretary, the chief executive officer of the State,
				the State legislature, the State agency responsible for licensing or certifying
				providers of home care services, and other appropriate governmental entities,
				each report prepared under paragraph (1)(A); and
										(C)permit any local
				home care Ombudsman entity to carry out the responsibilities described in
				subparagraph (A) or (B).
									(i)LiabilityThe
				State shall ensure that no representative of the home care ombudsman program
				will be liable under State law for the good faith performance of official
				duties.
							(j)NoninterferenceThe
				State shall—
								(1)ensure that
				willful interference with representatives of the home care ombudsman program in
				the performance of the official duties of the representatives (as defined by
				the Assistant Secretary) shall be unlawful;
								(2)prohibit
				retaliation and reprisals by a provider of home care services or other entity
				with respect to any recipient of home and community-based services, employee,
				exclusive representative of an employee, or other person for filing a complaint
				with, providing information to, or otherwise cooperating with any
				representative of, the home care ombudsman program; and
								(3)provide for
				appropriate sanctions with respect to the interference, retaliation, and
				reprisals.
								(k)Coordination
				with Adult Protective Services
								(1)In
				generalThe Ombudsman, in carrying out the State Home Care
				Ombudsman Program, shall coordinate activities with the National Adult
				Protective Services Resource Center and the head of the State’s adult
				protective services program in a manner that is consistent with the State’s
				existing (as of the date of the coordination) protocols for coordination of
				activities between the Ombudsman, in carrying out the State Long-Term Care
				Ombudsman Program.
								(2)Establishment
				of protocolsIf the protocols described in paragraph (1) do not
				exist in the State, the Ombudsman, in conjunction with the head of the State’s
				adult protective services program, shall establish protocols to coordinate
				activities with the intent of better serving vulnerable adults, which protocols
				shall—
									(A)clarify the roles
				of each program;
									(B)establish
				procedures for maintaining a working relationship;
									(C)outline mutual
				expectations; and
									(D)establish
				procedures for coordinating activities with law enforcement.
									(l)Maintenance of
				effortA State, in using the funds made available for a fiscal
				year through a grant received under section 703(d), shall maintain the
				expenditures of the State for home care ombudsman services at a level that is
				not less than the level of such expenditures maintained by the State for the
				preceding fiscal year.
							(m)EvaluationThe
				Assistant Secretary shall—
								(1)in conjunction
				with the Director of the Office of Long-Term Care Ombudsman Programs and the
				heads of other entities determined to be necessary by the Assistant Secretary,
				collect and analyze the data required to be submitted under subsection (c) by
				the States and within 1 year after receipt of the data, submit a report to
				Congress outlining best practices for carrying out a home care ombudsman
				program; and
								(2)make the report
				available to
				States.
								.
			IIIQuality
			 assurance for home and community-based services
			301.Functions of
			 Assistant SecretarySection
			 202(b) of the Older Americans Act of 1965 (42 U.S.C. 3012(b)) is
			 amended—
				(1)in paragraph (8)—
					(A)in subparagraph (D), by striking
			 and at the end;
					(B)in subparagraph (E) by adding
			 and at the end; and
					(C)by adding at the end the following:
						
							(F)to provide
				quality assurance information, relating to the standards identified under
				paragraph (11)(A), using the methods described in paragraph (11)(B), about home
				and community-based long-term care programs, service providers, and resources,
				when referring consumers to those programs, providers, or
				resources;
							;
					(2)in paragraph
			 (9)—
					(A)in the matter
			 preceding subparagraph (A), by striking and community-based service
			 providers and inserting community-based service providers, and,
			 for purposes of subparagraph (C), Aging and Disability Resource
			 Centers,;
					(B)in subparagraph
			 (A), by striking and at the end;
					(C)subparagraph (B),
			 by adding and at the end; and
					(D)by adding at the
			 end the following:
						
							(C)methods,
				consistent with the methods described in paragraph (11)(B), to communicate to
				consumers quality assurance information, relating to the standards identified
				under paragraph (11)(A), about home and community-based long-term care
				programs, service providers, and
				resources;
							;
				
					(3)in paragraph
			 (10), by striking and at the end;
				(4)by redesignating
			 paragraph (11) as paragraph (12); and
				(5)by inserting
			 after paragraph (10) the following:
					
						(11)(A)identify, in
				consultation with States (either directly or by entering into a contract under
				this subparagraph and considering the recommendation of the contract recipient)
				quality assurance standards for home and community-based long-term care
				programs, service providers, and resources that—
								(i)shall be designed to ensure the
				health, safety, and welfare of consumers who are referred to such programs,
				service providers, and resources by area agencies on aging, Aging and
				Disability Resource Centers, and such other entities as the Assistant Secretary
				determines to be appropriate; and
								(ii)shall be identified after the
				Assistant Secretary takes into account, at a minimum, standards for—
									(I)background checks of service
				providers;
									(II)licensure of agencies and certification
				and training of service providers;
									(III)consumer satisfaction regarding
				programs, service providers, and resources, in cases in which consumer
				satisfaction information is available; and
									(IV)such additional matters as the Assistant
				Secretary determines to be appropriate; and
									(B)taking into account the variation in
				communication infrastructure development among Aging and Disability Resource
				Centers, establish consumer-friendly methods for communicating to consumers,
				consistently throughout a State—
								(i)quality assurance information
				relating to the standards identified under subparagraph (A) about home and
				community-based long-term care programs, service providers, and resources to
				which such consumers are referred to by area agencies on aging, Aging and
				Disability Resource Centers, and such other entities as the Assistant Secretary
				determines to be appropriate; and
								(ii)(I)the content of the
				State certification or licensure requirements applicable to such home and
				community-based long-term care programs, service providers, or resources;
				or
									(II)an explanation that the State does
				not have certification or licensure requirements applicable to such home and
				community-based long-term care programs, service providers, or resources;
				and
									.
				302.OrganizationSection 305(a)(3)(E) of the Older Americans
			 Act of 1965 (42 U.S.C. 3025(a)(3)(E)) is amended—
				(1)in the matter
			 before clause (i), by striking information relating to;
				(2)in clause (i)—
					(A)by inserting information relating
			 to after (i); and
					(B)by striking and at the
			 end;
					(3)in clause (ii)—
					(A)by inserting information relating
			 to after (ii); and
					(B)by striking the period and inserting
			 ; and; and
					(4)by adding at the end the following:
					
						(iii)quality
				assurance information, relating to the standards identified under section
				202(b)(11)(A), about home and community-based long-term care programs, service
				providers, and resources, provided through methods described in section
				202(b)(11)(B), when the Aging and Disability Resource Centers, area agencies on
				aging, and such other entities as the Assistant Secretary determines to be
				appropriate, refer consumers to those programs, providers, and resources in the
				State.
						.
				
